676 S.E.2d 228 (2009)
MITCHELL
v.
The STATE.
No. S09A0238.
Supreme Court of Georgia.
April 28, 2009.
*229 Jennifer R. Burns, Savannah, for appellant.
Spencer Lawton, Jr., Dist. Atty., Jennifer P. Guyer, Asst. Dist. Atty., Thurbert E. Baker, Atty. Gen., Christopher R. Johnson, Asst. Atty. Gen., for appellee.
SEARS, Chief Justice.
In 2007, a Chatham County jury convicted William C. Mitchell of felony murder and aggravated assault for beating and strangling his estranged wife to death in a motel room they were sharing. Mitchell appeals on the sole ground that the evidence presented at trial was insufficient as a matter of law to support the convictions. Finding no merit in this argument, we affirm.[1]
In examining a jury verdict, we view the evidence in the light most favorable to the jury's conclusion.[2] Viewed in this light, the evidence presented at trial showed that Mitchell and his wife had a violent relationship, they were both heavy drinkers, and they were staying at a low-rent motel in Pooler despite the fact that Mitchell's wife had recently filed for divorce. Mitchell's wife ended up dead on the floor of the motel room with Mitchell present. The body was cold to the touch by the time police and paramedics arrived, and Mitchell, by his own admission, was the only one who had been in the room with her.
The medical examiner testified that the cause of death was manual strangulation preceded by a serious beating. Mitchell had a history of violence towards his wife, and he confessed to a fellow inmate that he strangled his wife unconscious, and then strangled her to death, because he suspected her of cheating on him when she came back to the motel room drunk at 3:00 a.m. The 911 operator, the medical examiner, the lead detective, the treating paramedic, the first officer on the scene, and the victim's sister all testified at trial, as did the fellow inmate to whom Mitchell confessed. The jury was entitled to credit their testimony and find Mitchell guilty of beating and strangling his wife to death.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Mitchell committed his crimes on April 21, 2004. A Chatham County grand jury indicted him on May 25, 2005. On August 21, 2007, after a two-day trial, the jury convicted Mitchell of felony murder and the underlying felony of aggravated assault. The aggravated assault conviction merged into the felony murder conviction, OCGA § 16-1-7(a)(1), and the trial court sentenced Mitchell to life in prison. Mitchell filed a motion for new trial and amended motion for new trial on September 10, 2007, and April 29, 2008, respectively. Following a hearing, the trial court denied the motion on May 8, 2008. The trial court granted Mitchell's motion for permission to pursue an out-of-time appeal, and he then filed a timely notice of appeal. The case was docketed on October 22, 2008, and submitted for decision on the briefs.
[2]  Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) ("[T]he relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt."). See Schlup v. Delo, 513 U.S. 298, 330, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995) ("The Jackson standard, which focuses on whether any rational juror could have convicted, looks to whether there is sufficient evidence which, if credited, could support the conviction.... [U]nder Jackson, the assessment of the credibility of witnesses is generally beyond the scope of review.").